t c memo united_states tax_court robert michael burchfield and pamela o burchfield petitioners v commissioner of internal revenue respondent docket no filed date robert michael burchfield and pamela o burchfield pro_se jeanne gramling for respondent memorandum findings_of_fact and opinion morrison judge the commissioner of internal revenue issued a notice_of_deficiency to the burchfields determining a deficiency in income_tax for and various additions to tax the burchfields contend that they are exempt from federal_income_tax because they work for private-sector employers wachovia bank and carolinas healthcare system we find that the burchfields are liable for the deficiency in income_tax the addition_to_tax for failure_to_file a timely income_tax return and the addition_to_tax for failure to make estimated_tax payments in addition we impose a dollar_figure penalty on them for making frivolous arguments and instituting this litigation as a delaying tactic findings_of_fact michael burchfield was an employee of wachovia bank he earned dollar_figure in wages during wachovia bank withheld dollar_figure from his wages for federal_income_tax his wife pamela burchfield was an employee of carolinas healthcare system she earned dollar_figure in wages during she also earned dollar_figure in dividend income from first clearing and received a dollar_figure individual_retirement_account ira distribution from american skandia life assurance co information returns the payors filed with the irs reflected that the burchfields received these amounts with the exception that there is no information_return in the record regarding the dollar_figure dividend from first clearing on date the irs received from the burchfields a copy of a form_1040 u s individual_income_tax_return for the tax_year dated date on the form_1040 the burchfields reported zero wage income and minor amounts of other types of income dollar_figure in interest_income and dollar_figure in refunds and claimed itemized_deductions of dollar_figure on date the commissioner issued a notice_of_deficiency to the burchfields determining a deficiency of dollar_figure a late-filing addition_to_tax of dollar_figure an addition_to_tax for failure_to_pay_tax shown on a return and an estimated-tax addition_to_tax of dollar_figure a form_4549 income_tax examination changes attached to the notice_of_deficiency explained that the dollar_figure tax_liability was calculated from a taxable_income of dollar_figure the dollar_figure was equal to dollar_figure of dividends dollar_figure from an ira distribution dollar_figure of secondary wages dollar_figure of wages - a dollar_figure standard_deduction - dollar_figure of exemptions the form stated that the burchfields should be credited dollar_figure in prepayments the burchfields filed a petition in the tax_court challenging the deficiency_notice in the petition the burchfields claim that they completed a return for the year on date their petition contains a series of bogus legal arguments the burchfields were residents of north carolina when they filed the petition in the answer respondent conceded that the burchfields were not liable for the penalty for failure_to_pay_tax shown on a return respondent contended that the late-filing addition_to_tax of sec_6651 should be applied at a rate of 1unless otherwise indicated all section references are to continued percent per month instead of the percent rate used in the notice_of_deficiency see sec_6651 as calculated in the answer the addition_to_tax was dollar_figure ie percent of the difference between the deficiency of dollar_figure and prepaid credits of dollar_figure at the trial the burchfields regaled the court with their frivolous legal arguments the commissioner filed a motion for penalty under sec_6673 the burchfields filed a response that they had prepared before trial opinion i deficiency the first issue for decision is whether the burchfields are liable for a deficiency of dollar_figure the taxpayer generally bears the burden of proving that the commissioner’s determination set forth in a notice_of_deficiency is incorrect see rule a 290_us_111 however if the taxpayer introduces credible_evidence and meets other requirements with respect to a factual issue affecting the taxpayer’s liability for tax the commissioner has the burden_of_proof with respect to the issue sec_7491 the continued the internal_revenue_code_of_1986 as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure burchfields have not presented credible_evidence that any of the adjustments that produced the deficiency of dollar_figure were incorrect thus the burchfields bear the burden_of_proof the burchfields have failed to carry the burden they have produced no evidence that they did not earn the income the irs says they earned instead they advance a phalanx of bogus legal arguments they argue that we have jurisdiction to determine only the rate_of_tax that the refusal of the irs to answer questions from the burchfields constituted an admission that the burchfields were not liable for tax that the burchfields are citizens of the several states that the constitution prohibits the federal government from collecting tax except through the states that the word income is limited to income from federally licensed occupations to dividends and to other things but does not include the earnings_of employees of the private sector that the irs cannot issue a deficiency_notice 2the court_of_appeals for the ninth circuit in 596_f2d_358 9th cir revg 67_tc_672 held that for the commissioner to prevail in a case involving unreported income there must be some evidentiary foundation linking the taxpayer to the alleged income-providing activity the weimerskirch opinion has been cited by the fourth circuit 999_f2d_760 affg tcmemo_1992_153 the commissioner did not provide any evidence that pamela burchfield was linked to the dollar_figure dividend that it alleges she received from first clearing this failure does not matter the burchfields did not in their petition challenge the irs’s determination that pamela burchfield earned dollar_figure in dividend income they have therefore waived that issue see rule b without making an assessment and that their form_1040 must be presumed correct because it is not apparent from its face that it is frivolous none of these arguments have merit see eg 754_f2d_747 7th cir the argument that under sec_3401 the category of ‘employee’ does not include privately employed wage earners is a preposterous reading of the statute the burchfields are liable for the deficiency determined by the commissioner ii sec_6651 addition_to_tax the second issue for decision is whether the burchfields are liable for a late-filing addition_to_tax of dollar_figure the commissioner bears the burden of production with respect to this addition_to_tax and the estimated-tax addition_to_tax discussed later see sec_7491 if the commissioner produces evidence demonstrating that the taxpayer is liable for an addition_to_tax the taxpayer must provide the court with sufficient evidence to convince the court that the commissioner’s determination is incorrect 116_tc_438 with regard to certain defenses that the taxpayer can assert in response such as that the taxpayer had reasonable_cause for not 3the commissioner has the burden_of_proof in respect of any new_matter pleaded in the answer rule a the increase in the sec_6651 addition_to_tax from dollar_figure in the deficiency_notice to dollar_figure in the answer does not involve a disputed issue of fact it is a computation arising from the concession of the sec_6651 addition_to_tax filing the return it is the taxpayer’s responsibility to raise the defense and the burden_of_proof concerning it is on the taxpayer id pincite we find that the commissioner has produced evidence showing that the burchfields are liable for a late-filing addition_to_tax of dollar_figure sec_6651 imposes an addition_to_tax for failure_to_file a return by the filing deadline as extended unless such failure is due to reasonable_cause and not due to willful neglect the amount of this addition_to_tax i sec_5 percent of the net amount_required_to_be_shown_as_tax on the return for each month the failure_to_file continues not to exceed percent in the aggregate sec_6651 b the tax_return was due_date and the irs transcript of accounts does not show the deadline was extended mr burchfield claimed that he sent the form_1040 to the irs on date this was too late by then the burchfields were liable for the full 25-percent amount the commissioner has produced sufficient evidence that the burchfields are liable for the addition_to_tax the burchfields have not demonstrated that they are not liable for the addition_to_tax we find that they are liable for the sec_6651 addition_to_tax for the tax_year iii sec_6654 addition_to_tax the third issue is whether the burchfields are liable for an estimated-tax addition_to_tax of dollar_figure for the tax_year the record demonstrates that the burchfields failed to make the four installments of the required_annual_payment required by sec_6654 the required_annual_payment for a tax_year i sec_90 percent of the tax_liability for the year if the taxpayer has not filed a return for the year and for the preceding year sec_6654 the burchfields’ form_1040 for was not a valid_return it is mainly a list of zero entries not a genuine attempt to report the burchfields’ tax_liability furthermore it was accompanied by forms substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc that contradicted the accuracy of the forms w-2 wage and tax statement issued to the burchfields by their employers and did not give any specific explanation for the discrepancy such a form_1040 is not a valid_return see 120_tc_163 ulloa v commissioner tcmemo_2010_68 the form_1040 for was similar as mr burchfield testified it too was not a valid_return the burchfields are liable for the addition_to_tax for failure to pay estimated_tax iv sec_6673 penalty the fourth issue for decision is whether the burchfields are liable for a penalty under sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in tax_court proceedings or instituted the proceedings primarily for delay the burchfields took numerous legal positions that were frivolous and groundless we believe they instituted and maintained these proceedings primarily for delay in view of the abuse of this court’s resources in these proceedings we hold the burchfields liable for a dollar_figure penalty to reflect the foregoing an appropriate order and decision will be entered
